Order entered January 9, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01197-CR

                            JOSE JOFFRE CORREA, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M09-57654

                                         ORDER
       The Court GRANTS appellant’s January 3, 2013 motion for extension of time to file

appellant’s brief.


       We ORDER appellant to file the brief on or before January 18, 2013.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE